Title: To James Madison from John Quincy Adams, 5 May 1824
From: Adams, John Quincy
To: Madison, James


        
          Dear Sir
          Washington 5 May 1824.
        
        I take the liberty of introducing to your acquaintance, the bearer, Mr Coolidge, of Boston, a young Gentleman of highly respectable character & connections, who from motives, which I am happy to have it in my power to gratify, is anxious of obtaining an introduction to you. I am with the highest respect, Dear Sir, your very humble & obedt. Servt.
      